Citation Nr: 1138420	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  06-03 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected right knee disorder.

2.  Entitlement to an effective date prior to September 21, 2009, for the grant of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Sean A. Kendall, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to August 1971.  He served in the Republic of Vietnam from July 1970 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for lumbar strain with degenerative joint disease of the thoracic and lumbar spine, assigning a 10 percent evaluation effective October 29, 2003; continued a 30 percent evaluation for postoperative residuals of a meniscectomy of the right knee with degenerative joint disease; deferred a decision on service connection for high blood sugars; and declined to reopen the Veteran's previously denied claim of entitlement to service connection for a left knee disorder as secondary to the service-connected right knee disorder.  In August 2005, the Veteran submitted a notice of disagreement for his left knee claim and subsequently perfected his appeal in January 2006.

In May 2006, the Veteran presented sworn testimony during a Travel Board hearing in Denver, Colorado, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In a March 2009 decision, the Board denied the Veteran's claim of entitlement to service connection for a left knee disorder, after reopening and remanding the claim in August 2007.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2010, the Court issued an 

order granting a June 2010 joint motion for partial remand (JMR), vacating and remanding the March 2009 decision of the Board.  The appeal has been returned to the Board for action consistent with the June 2010 JMR and Court order.

In a July 2010 rating decision, the Denver RO continued a 70 percent evaluation for posttraumatic stress disorder, a 10 percent evaluation for lumbar strain, and a 30 percent evaluation for a right knee disorder; granted a separate noncompensable evaluation for right knee scars; granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective September 21, 2009; established eligibility for Dependents Educational Assistance, effective September 21, 2009; and denied service connection for hearing loss and tinnitus.  In November 2010, the Veteran submitted an NOD, disagreeing with the effective date assigned for the grant of TDIU.  However, no statement of the case has been issued for this matter.  Because the filing of an NOD initiates appellate review, the claim for an earlier effective date for the grant of TDIU must be remanded for the preparation of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In August 2011, the Veteran also submitted an NOD with the July 2010 denial of service connection for tinnitus.  With consideration of 38 C.F.R. § 20.305(a), the NOD is timely.  Therefore, this issue must also be remanded for preparation of a SOC.  See id.  However, the Veteran's NOD was not timely received by VA.  As such, this issue is not presently on appeal and the Veteran's NOD may only be considered a claim to reopen.  Thus, the issue of whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action on his part is required.



REMAND

As noted above, there is no evidence in the claims file to indicate that the AOJ issued a statement of the case addressing an earlier effective date for the grant of TDIU.  Therefore, the issue of entitlement to an effective date prior to September 21, 2009, for the grant of TDIU must be remanded to the RO to issue a statement of the case.  See Manlincon, supra.

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for a left knee disorder.

The Veteran was afforded VA examinations to evaluate his left knee disorder in September 2005 and October 2008.  The September 2005 examiner diagnosed the Veteran with three compartment chondromalacia.  He concluded that he could not relate the Veteran's left knee diagnosis to service because he knew of no medical literature relating overuse or altered use of a joint to chondromalacia.  Similarly, the October 2008 examiner diagnosed the Veteran with chondromalacia of the left knee and concluded that the medical literature was unclear on the etiology of such a diagnosis.  At the time of these examinations, chondromalacia was the only left knee diagnosis.  However, since that time, the Veteran has been diagnosed with degenerative arthritis of the left knee.  See VA examination, July 2010; private physician letter, July 2011.  Thus, the case must be remanded for an addendum VA opinion that addresses the etiology of the Veteran's degenerative arthritis of the left knee.

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to service connection for a left knee disorder must be remanded for an addendum VA opinion.

The Board notes that the Veteran submitted a July 2011 letter from his private physician, Dr. C. B. R., that connects his current left knee disorder to his service-connected right knee disorder.  However, the opinion relies on the Veteran's reported lack of left knee injuries throughout his life.  A review of the claims file reflects that the Veteran was treated for at least one left knee injury in February 1976, following his separation from service.  See Colorado State University Medical Clinic treatment record, September 1976.  As the opinion is based on an inaccurate history, it is not sufficient to grant service connection.

The Board also notes that it appears that the Veteran received disability benefits from the Social Security Administration (SSA) for his bilateral knee disabilities.  See SSA disability benefits award letter, January 2004.  It does not, however, appear that VA has attempted to obtain the Veteran's records from SSA.  Under the duty to assist, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include SSA.  See 38 C.F.R. § 3.159(c)(2) (2010).  When VA has actual notice of the existence of records held by SSA that appear relevant to the claim before VA, VA has a duty to assist by requesting those records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  As the evidence suggests that there may be outstanding SSA records that are relevant to the Veteran's appeal, the case must also be remanded so that the RO may attempt to obtain all relevant SSA records.

Additionally, as the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and his representative with a statement of the case regarding his claims of entitlement to an earlier effective for the grant of TDIU and entitlement to service connection for tinnitus.  They should be advised of the time period in which to perfect an appeal.  If the Veteran perfects an appeal for either or both issues, the case should then be returned to the Board for further appellate consideration.

2.  Copies of VA treatment records from the Cheyenne VA Medical Center, covering the period from February 2007, to the present, should be obtained and added to the claims folder.

3.  Obtain and associate with the claims file all SSA records regarding the Veteran's disability claim and any medical records relied upon to make its decision.  If, after making reasonable efforts, the RO cannot obtain these records, it must specifically document what attempts were made to obtain the records, and indicate in writing that further attempts to locate or obtain any such government records would be futile.  The RO must then: (a) notify the Veteran and his representative of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and his attorney must then be given an opportunity to respond.

4.  Following completion of the above, the claims file should be returned to the October 2008 VA examiner.  He should review the entire claims file, including the Veteran's recent diagnosis of degenerative arthritis of the left knee, as well as the July 2011 private physician's opinion.  That such a review was conducted should be noted in the examination report.  The examiner must then opine as to the likelihood that the Veteran's currently diagnosed degenerative arthritis of the left knee, or any other diagnosed left knee disorder, was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his service-connected right knee disorder.  The Veteran may be recalled for examination if deemed necessary.

If the October 2008 examiner is unavailable, the Veteran must be scheduled for an examination with an appropriate examiner in order to determine the nature and etiology of his left knee disorder.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted.  The examiner should specifically comment on the prior VA examinations and the July 2011 private physician's opinion.  S/he must then opine as to the likelihood that the Veteran currently has a left knee disorder that was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his service-connected right knee disorder.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

5.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim of entitlement to service connection for a left knee disorder, to include as secondary to the service-connected right knee disorder, should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).



